848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnny GRIFFIN, Plaintiff-Appellant,v.L.L. HENDERSON, Sheriff;  Administrator, of Newberry CountyJail, Defendants- Appellees.
No. 88-6575.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  May 24, 1988.

Johnny Griffin, appellant pro se.
Joseph Crouch Coleman, for appellees.
Before DONALD RUSSELL, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under Fed.R.Civ.P. 60(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Griffin v. Henderson, C/A No. 9:86-2380 (D.S.C. Feb. 23, 1988).


2
AFFIRMED.